                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

PAMELA TOENNIES,                             )       CASE NO. 1:18-CV-1177
                                             )
                      Plaintiff,             )
                                             )
               v.                            )
                                             )       MAGISTRATE JUDGE
                                             )       KATHLEEN B. BURKE
COMMISSIONER OF SOCIAL                       )
SECURITY ADMINISTRATION,                     )
                                             )       MEMORANDUM OPINION & ORDER
                      Defendant.             )


       Plaintiff Pamela Toennies (“Toennies”) seeks judicial review of the final decision of

Defendant Commissioner of Social Security (“Commissioner”) denying her applications for

Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”). Doc. 1. This

Court has jurisdiction pursuant to 42 U.S.C. § 405(g). This case is before the undersigned

Magistrate Judge pursuant to the consent of the parties. Doc. 13.

       For the reasons explained below, the Commissioner’s decision is AFFIRMED.

                                     I. Procedural History

       Toennies filed applications for DIB and SSI on December 16, 2014, alleging a disability

onset date of October 2, 2011. Tr. 11, 556. She alleged disability based on the following: post-

traumatic stress disorder, anxiety, depression, and sleep disorders. Tr. 616. After denials by the

state agency initially (Tr. 390, 391) and on reconsideration (Tr. 416, 417), Toennies requested an

administrative hearing (Tr. 447). Hearings were held before Administrative Law Judge Rini in

July and November 2016. Tr. 279-363. Her case was then reassigned to Administrative Law

Judge Loesel (hereinafter, “ALJ”) and a third hearing was held on August 22, 2017. Tr. 237-

277. At the hearing, Toennies amended her alleged onset date to June 5, 2014. Tr. 243, 602. In



                                                 1
her September 25, 2017, decision (Tr. 11-26), the ALJ determined that there are jobs that exist in

significant numbers in the national economy that Toennies can perform, i.e. she is not disabled.

Tr. 25. Toennies requested review of the ALJ’s decision by the Appeals Council (Tr. 555) and,

on April 27, 2018, the Appeals Council denied review, making the ALJ’s decision the final

decision of the Commissioner. Tr. 1-4.

                                                 II. Evidence

        A. Personal and Vocational Evidence

        Toennies was born in 1968 and was 45 years old on her alleged onset date. Tr. 603. The

highest grade she completed was 8th grade. Tr. 289. She previously worked as a cashier and

last worked in 2011. Tr. 251, 253.

        B. Relevant Medical Evidence1

        Mental: Toennies received medical care from Neighborhood Family Practice (NFP). In

2014, she complained of chest pain and anxiety, was prescribed an inhaler, and took gabapentin,

which helped her anxiety. E.g., Tr. 943-944. She was diagnosed with major depression and

anxiety state. Tr. 940.

        In January 2015, Toennies was diagnosed with major depression and episodic alcohol

abuse. Tr. 931. She reported not feeling safe at home. Tr. 929. In April 2015, she visited NFP

as a walk-in, reporting that she had started crying when she got off the bus “and came straight

here.” Tr. 924. She stated that her home life was disruptive and, as a result, she was using

alcohol to forget. Tr. 924.




1
  Toennies includes evidence in her brief that was not before the ALJ but which she submitted to the Appeals
Council. Doc. 16-1, pp. 15-16. The Appeals Council did not accept this evidence. See Tr. 2. Therefore, the Court
does not consider this additional evidence in reviewing the ALJ’s decision. Although a court may remand a case if
the claimant includes evidence that is new and material, see Cotton v. Sullivan, 2 F.3d 692, 696 (6th Cir. 1993),
Toennies does not request a remand for the consideration of new and material evidence.


                                                        2
       On June 16, 2015, Toennies presented to the emergency room at Lutheran Hospital for a

suicide attempt earlier in the day; she had overdosed on her prescription medication, drank

alcohol, and shortly thereafter vomited due to an upset stomach. Tr. 1345, 1363. She was

admitted while unconscious. Tr. 1364. She had a seizure while in the emergency department.

Tr. 1364. During her hospital stay she was confused, disoriented, was observed to be picking at

air, and had visual hallucinations. Tr. 1351, 1364. She was discharged on June 22, 2015,

diagnosed with major depressive disorder, alcohol abuse, suicide gesture, seizure due to alcohol

withdrawal, hallucination, and a borderline personality disorder. Tr. 1376.

       On July 9, 2015, Toennies started individual counseling at NFP with Bruce Catalano, a

licensed independent social worker (LISW), with a diagnosis of borderline personality disorder

and episodic alcohol abuse. Tr. 1282. She was assessed as being homeless, having been kicked

out by her ex, and having unstable relationships. Tr. 1282-1283. Her adult son had assaulted her

at home. Tr. 1283. She reported that her Paxil was working. Tr. 1279. She wanted to go back

to the hospital because she got three meals a day, could relax, did crafts, and had others to talk

to. Tr. 1279, 1282. Upon exam, she had an anxious and variable mood and scattered speech,

switching topics rapidly. Tr. 1283. She was diagnosed with borderline personality disorder,

major depression, alcohol use disorder, and PTSD. Tr. 1280. The next week she reported doing

“good because I haven’t been at the house”; she stayed at her sister’s house most of the week.

Tr. 1276. Upon exam, she was distracted by her own thoughts, had an impaired memory,

coherent but tangential and circumstantial thoughts, and poor insight and judgment. Tr. 1277.

       On July 30, Toennies asked Catalano at NFP if she was bipolar and was told that it was

not likely. Tr. 1270. Toennies stated that she had been denied SSI benefits, had gotten an

attorney, and asserted that she thought she had a better chance of getting disability if she were




                                                 3
bipolar. Tr. 1270. She wondered about work and Catalano encouraged her to “try some minimal

jobs to see how she does.” Tr. 1270.

        On August 24, 2015, Toennies established care with primary care provider Ellen

Gelles, M.D., at MetroHealth Hospital. Tr. 1017. She stated that she had been feeling very

depressed lately and wanted to transfer her psychiatric care from NFP to MetroHealth. Tr. 1017.

Dr. Gelles diagnosed depressive disorder and PTSD and gave her a referral to psychiatry. Tr.

1021.

        On September 10, 2015, Toennies saw clinical nurse specialist (CNS) Susan O’Brien at

NFP. Tr. 1250. She reported taking her medication regularly and felt that her Neurontin helped

her anxiety and kept her level of agitation down. Tr. 1250. She had started participating in a

group exercise program but was otherwise unmotivated and felt tired and apathetic. Tr. 1250.

She reported intermittent suicidal ideation without intent and she was drinking again, although

not as heavily as before. Tr. 1250. She reported issues with romantic relationships. Tr. 1250.

Upon exam, she was calm, depressed, tired, indifferent, and cooperative with good eye contact,

but she was distracted. Tr. 1250-1251. She had poorly organized, tangential, circumstantial

thoughts and loose associations and an impaired memory. Tr. 1250-1251. O’Brien added the

diagnosis “Cognitive deficits-? alcohol related.” Tr. 1251.

        On October 8, 2015, Toennies saw O’Brien at NFP. Tr. 1239. She reported that her

mood was stable and she felt okay but apathetic. Tr. 1239. She felt that her anxiety was under

control with the Neurontin. Tr. 1239. She was walking with a cane and explained that she had

fallen in July when she was attending a concert and tripped, while wearing flip flops, on a metal

grate. Tr. 1239. She reported having completed her “Feeling Good/Fit” class. Tr. 1239. She




                                                4
reported intermittent suicidal ideation without intent and having thoughts of cutting her wrists,

but she pushed past those thoughts using distraction. Tr. 1239.

       On October 10, 2015, Toennies returned to Catalano for counseling at NFP. Tr. 1233.

She reported finishing her group exercise program, which she had liked, and she was going to be

starting with a new group. Tr. 1233. She was having issues dealing with romantic relationships.

Tr. 1233. She was drinking more. Tr. 1233. She was encouraged to go to a support group and

stated that she intended to go, and that she had reached out to a former member who she had

become friends with in a prior group. Tr. 1233. Upon exam, she had a labile effect, scattered

thoughts, and erratic and emotionally driven speech. Tr. 1233-1234.

        On November 2, 2015, Toennies saw O’Brien at NFP. Tr. 1222. She had been more

depressed and crying for the past week. Tr. 1222. She was dating and having problems with

multiple relationships, including with her adult son and her ex. Tr. 1222. She was taking a new

class which provided her with healthy recipes and was “ok.” Tr. 1222. She denied self-injurious

behavior or suicidal ideation in the last month. Tr. 1222. Upon exam, her memory was

impaired, her thoughts were more organized but still with loose associations, and her mood was

10/10; “I feel pretty good.” Tr. 1222. On November 5 she saw Catalano and reported verbal

abuse from her ex and son, both of whom she lived with. Tr. 1216. She had become friends

with another member of her healthy eating group. Tr. 1216. Her mood was up-beat and she had

no suicidal ideation. Tr. 1216. She was generally anxious and seemed somewhat frightened

about her living situation. Tr. 1216.

       On November 17, 2015, Toennies went to the MetroHealth emergency room for

complaints of severe depression for the past week and a half. Tr. 1163. She reported violence at

home and was admitted. Tr. 1167. She denied hallucinations, stated that she would attempt to




                                                 5
hurt herself by cutting, and was assigned a Global Assessment of Functioning (GAF)2 of 11-20,

with some danger of hurting herself or others. Tr. 1167, 1170. She was admitted and discharged

on November 18, 2015: her medications were adjusted and she was diagnosed with major

depressive disorder and borderline personality disorder. Tr. 1178-1179.

        On November 19, 2015, Toennies returned to NFP for a follow-up with Catalano. Tr.

1211. She discussed her hospital visit, stated that they had adjusted her medications, and,

although she did not bring her discharge papers, she recited from memory the changes that they

made (increased her Paxil to 30 mg and her Lamictal to 150 at night). Tr. 1211, 1178. She

stated that she would be switching her care to MetroHealth. Tr. 1211. She had been

experiencing intermittent suicidal ideation and reported that her son had hit her in the back after

she returned from the hospital. Tr. 1211. She had plans to meet her boyfriend later that day and

the next day planned to go to her class, where she would get a blender, and see her friend there.

Tr. 1211. Toennies was encouraged to spend the weekend at her sister’s house, and she agreed

to do so. Tr. 1211. She was drinking daily but not as much as she had been. Tr. 1211.

        On November 27, 2015, Toennies saw primary care physician Gustavo Gomez, M.D., at

the Family Medical Clinic to establish care. Tr. 1092. She complained of chest discomfort. Tr.

1093. Dr. Gomez opined that the chest discomfort and shortness of breath she experienced was

likely anxiety. Tr. 1096.

        On December 3, 3015, Toennies underwent a mental health assessment with Mary Miller,

M.D., at MetroHealth, to establish care. Tr. 1082. She expressed feelings of abandonment and


2
  GAF considers psychological, social and occupational functioning on a hypothetical continuum of mental health
illnesses. See American Psychiatric Association: Diagnostic & Statistical Manual of Mental Health Disorders,
Fourth Edition, Text Revision. Washington, DC, American Psychiatric Association, 2000 (“DSM-IV-TR”), at 34. A
GAF between 11 and 20 indicates “some danger of hurting self or others (e.g., suicide attempts without clear
expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimum hygiene (e.g.,
smears feces) or gross impairment in communication (e.g. largely incoherent or mute).” Id.



                                                         6
recent trauma and stated that, many years ago, she had engaged in self-harm behaviors (cutting).

Tr. 1083. She used alcohol and the amount varied depending on her mood and what was going

on in her house. Tr. 1083. She denied hallucinations. Tr. 1084. She endorsed a depressed

mood, crying spells, feelings of hopelessness/worthlessness, guilt and irritability. Tr. 1084.

Upon exam, she had a depressed mood and congruent affect and was anxious and in distress. Tr.

1087. She was oriented, had logical thoughts, good recent and remote memory, sustained

attention and concentration, clear speech and appropriate language. Tr. 1084. Her insight,

judgment and fund of knowledge were poor. Tr. 1084. Dr. Miller diagnosed her with major

depressive disorder with borderline personality. Tr. 1087.

       On December 9, 2015, Toennies returned to NFP for counseling with Catalano. Tr. 1206.

She was observed crying in the waiting room while on the phone with an ex-boyfriend and

explained that she was upset she was unable to reconnect with him. Tr. 1206. Upon exam, she

was depressed and tearful but her mood improved throughout the session. Tr. 1206. On

December 17, she was observed to be in a better mood, joking and talking more freely, but she

was somewhat unfocused and moved from topic to topic and had scattered thoughts. Tr. 1204.

She was using a walker to ambulate, explaining that a cyst was found on her leg. Tr. 1204.

       In the early part of 2016, Toennies continued with counseling at NFP. E.g., Tr. 1522,

1508. These visits were similar to her prior visits.

        On March 16, 2016, Toennies saw Catalano at NFP. Tr. 1497. She reported that, based

on a dream she had had about one of her sisters, who had committed suicide, she decided to stop

taking her medications. Tr. 1497. She resumed taking them because she did not feel as well

without them. Tr. 1497. Catalano assessed her as emotionally stable but very vulnerable about

issues regarding dating, easily manipulated, and vulnerable to exploitation. Tr. 1497. He




                                                 7
thought that she seemed to be learning to cope with relationship disappointments and trying to

manage her emotions. Tr. 1497. Upon exam, she was “confused, depressed at times,” and her

speech was “difficult to follow with tangents, unfinished thoughts, and allusions.” Tr. 1498.

        Beginning on March 23, 2016, Toennies received substance abuse treatment from the

Women’s Recovery Center. Tr. 1304-1325. She was admitted to intensive outpatient treatment

and was transferred to relapse prevention care on April 26, 2016. Tr. 1325-1326. She had

participated well in group meetings. Tr. 1326. On May 13, 2016, a counselor from the Center

authored a letter stating that Toennies was attending group meetings and making progress. Tr.

1300.

        On May 18, 2016, Toennies presented to the emergency room at Fairview Hospital

for self-inflicted cuts to the fingers on her left hand after trying to cut off them off with a paper

cutter. Tr. 1329. Upon exam, she had a depressed mood, blunt affect, delayed and slowed

speech, and impulsivity and inappropriate judgement. Tr. 1332. Her cuts were repaired with

sutures and she was transferred to MetroHealth for psychiatric treatment. Tr. 1334. At

MetroHealth, she underwent an extensor tendon repair of her left small finger due to a tendon

rupture. Tr. 1448, 1450.

        On May 31, 2016, Toennies saw Catalano at NFP for counseling. Tr. 1470. She was

feeling better as a result of her stay at MetroHealth. Tr. 1470. She relayed her feelings

regarding difficulties in her romantic relationships. Tr. 1470. Catalano observed that Toennies

was better able to manage her emotions since she has been sober. Tr. 1470. She liked attending

her AA meetings and was considering attending other meetings in the future recommended by

the Women’s Recovery Center. Tr. 1470. Upon exam, she was pleasant and cooperative and

had normal speech “with usual vagueness and difficulty articulating feelings.” Tr. 1471. On




                                                   8
June 1, she visited NFP to have her sutures removed. Tr. 1466. She was assessed as having a

longstanding mild cognitive deficiency which concerned her now that she was sober. Tr. 1468.

       On June 8, 2016, Toennies admitted to Catalano that, at the time she attempted to cut off

her fingers, she had stopped taking her medication because she thought she was doing better. Tr.

1464. She reported initiating the transfer of her counseling and case management treatment to

Resource Recovery and no further appointments at NFP were made. Tr. 1464.

       On December 7, 2016, Toennies went to the emergency room at MetroHealth for severe

depression and suicidal ideation. Tr. 1585. She was brought by the police department from

“psych-SW” where she had been “pink-slipped.” Tr. 1585. She denied hallucinations. Tr. 1585.

She was diagnosed with a mood disorder and an episode of recurrent major depressive disorder.

Tr. 1586. Her Paxil was reordered and she was discharged home in stable condition. Tr. 1586.

       On April 26, 2017, Toennies went to the emergency room at Lutheran Hospital due to

major depression, suicidal ideation, and hallucinations. Tr. 1615. She was brought to the

hospital by the police department after she had told her primary care physician that she was

experiencing command auditory hallucinations to harm herself. Tr. 1617. She had been hearing

voices since she had started taking Wellbutrin two weeks prior. Tr. 1617. She stated that she

had been speaking to a girl, “Alice,” who was telling her not to listen to the voices and that she

had been speaking to Alice for two years. Tr. 1617. She reported that she was no longer

working with a case manager. Tr. 1617. She was admitted and discharged on May 2 with a

diagnosis of major depressive disorder, severe, recurrent without psychotic features, PTSD, and

cluster B traits. Tr. 1640.

       On May 18, 2017, Toennies established care at Recovery Resources with Lindsey

Kershaw, CNS, after having transferred from NFP. Tr. 1648. She reported that she had always




                                                 9
heard voices since she was five years old and has seen “Alice” daily since 2015. Tr. 1648. She

reported that her moods and anxiety had been pretty good for the last six months. Tr. 1648.

Upon exam, she had normal, fluent speech; normal attention/concentration; appropriate fund of

knowledge; was alert, calm, and cooperative; did not have hallucinations or disturbances; had an

intact memory; a constricted, stable and appropriate affect; a euthymic mood; fair insight and

judgment; spontaneous, logical, goal-directed, appropriate thoughts; and no suicidal ideation. Tr.

1651-1652. She identified her main problem as having poor energy and being unmotivated; all

other symptoms were relatively stable with Abilify and gabapentin. Tr. 1653. Kershaw added a

low dose of Effexor for her depressive symptoms and diagnosed her with alcohol abuse in

remission, PTSD, and major depressive disorder. Tr. 1653.

       On July 17, 2017, at a counseling appointment at Resource Recovery with agency

clinician Gretchen Bishop, Toennies had a flat affect, somewhat disorganized thoughts, and

experienced visual hallucinations during the appointment. Tr. 1734-1735. On July 18, Toennies

contacted Bishop and reported that she was seeing more people and being followed. Tr. 1737.

Bishop suggested Toennies be seen by medical staff but Toennies stated that she was safe and

would attempt to contact medical staff in the morning. Tr. 1737. On July 21, Bishop contacted

Toennies and Toennies stated that she had managed her symptoms. Tr. 1737.

       Physical: On June 20, 2014, Toennies went to the emergency room at Lake Health due to

right foot pain and chest pain for a few days, worse with movement. Tr. 1040, 1044. She had

gone to a minute clinic to have her foot checked out, the clinic noticed that she was short of

breath, she advised them that she had chest pain, and they called an ambulance and sent her to

the hospital. Tr. 1060. Toennies explained that a door had fallen on her foot a few days prior.

Tr. 1044, 1060. She reported drinking a six-pack of beer a day for the last six months and that




                                                10
her chest pain had started when she was drinking a few days ago. Tr. 1060. She had

experienced shortness of breath for the last six months and her primary care physician had given

her a prescription for an inhaler, but she had not used it. Tr. 1060. Upon exam, she had full

strength and range of motion and intact sensation. Tr. 1060. An x-ray and EKG were negative.

Tr. 1060. She was given Toradol, which she reported took away her pain. Tr. 1060. She was

diagnosed with chest wall pain and foot pain and given a boot to use when walking. Tr. 1054,

1060.

        On August 19, 2015, Toennies had a physical therapy evaluation at MetroHealth for a

history of right leg pain. Tr. 994. She reported having right leg pain for a long time that had

gotten worse and her leg would give way. Tr. 994-995. Upon exam, her gait was independent

without an assistive device but antalgic with a decreased right stance time. Tr. 996. Her right

leg strength was diminished compared to her left, her flexibility was within normal limits, and

she had intact sensation and decreased function. Tr. 996. She was concerned that she had a

blood clot, so she opted to leave the evaluation and walked to the emergency room. Tr. 997. At

the emergency room, she complained of right thigh pain for the last week. Tr. 1002. She was

not taking medication for her pain. Tr. 1002. Upon exam, she ambulated without difficulty on

her right leg. Tr. 1003. She was found to have no risks for a blood clot and was diagnosed with

an inner thigh muscle sprain and discharged home in stable condition. Tr. 1003.

        On August 24, 2015, Toennies established care with primary care provider Dr. Ellen

Gelles at MetroHealth. Tr. 1017. She complained of right leg pain for one year that was

intermittent; it was worse when walking and went away within seconds when she stopped

walking. Tr. 1017-1018. She was not taking medication for it. Tr. 1017-1018. She had had an




                                                11
ultrasound that showed no clot or mass lesion. Tr. 1018. She was diagnosed with a right lower

leg muscle strain and told to continue ibuprofen. Tr. 1021.

       On August 27, 2015, Toennies returned to physical therapy for her right leg. Tr. 1031.

Her pain was 0/10 but she stated that it can go up at times. Tr. 1031. She had an independent

but antalgic gait and reduced right stance time. Tr. 1032. On September 22, she tried a straight

cane and felt safer, so the physical therapist issued a straight cane for her to use at home at her

request. Tr. 1144. She was assessed as having slow progress due to pain and there was no

change in her walking speed or right knee flexion. Tr. 1144. She was not able to tolerate much

exercise due to pain. Tr. 1144.

       Also on September 22, 2015, Toennies saw Jared Placeway, D.O., in the Pain

Management Clinic at MetroHealth for a functional capacity assessment. Tr. 1144, 1136. She

reported pain in her right thigh, but her pain can start in her lower back and radiate to her foot.

Tr. 1137. She reported a fall a year ago and few months ago when she tripped over a gate going

to a concert. Tr. 1137. Upon exam, she walked with a straight cane and had an antalgic gait. Tr.

1138, 1140. She had a reduced spinal range of motion due to leg pain, tenderness of cervical

paraspinal muscles, reduced right knee flexion, and tenderness to palpation of the distal medial

hamstring and medial knee. Tr. 1140. She was able to lift ten pounds at waist level with mild

pain but was unable to lift twenty pounds. Tr. 1140. Dr. Placeway reviewed the results of a CT

scan of Toennies’ cervical spine from June 2015, which showed mild degenerative disc disease

at multiple levels. Tr. 1140. Dr. Placeway diagnosed her with cervical spondylosis with concern

for cord compression requiring an MRI and diffuse right leg pain with unclear origin. Tr. 1140.

He opined that, with respect to her disability claim, it was very difficult to estimate her true

functional capacity due to the unknown origin of her leg pain. Tr. 1140. He stated that Toennies




                                                 12
would be very limited at that time regarding any significant lifting and ambulation and, if her

pain were to be controlled, she may be able to perform a sedentary position as she is not limited

with her upper extremity motor skills. Tr. 1141. He stated that he could not predict her final

functional capacity after treatment. Tr. 1141. He ordered a cervical MRI and x-rays of her

spine, pelvis and knee. Tr. 1141.

       On October 6, 2015, Toennies had an MRI of her cervical spine that showed multilevel

spondylosis, most severe at C6-7. Tr. 1197. Her pelvic and right knee x-rays were normal. Tr.

1193, 1195. Lumbar x-rays showed mild degenerative spurring of the lumbar spine. Tr. 1191.

       On October 9, 2015, Toennies went to NFP for a follow up appointment. Tr. 1235. She

reported tingling in her right hand, which she thought was related to having used a cane the last

month. Tr. 1235. She requested a wheeled walker. Tr. 1235. Her MRI results were reviewed

and she was diagnosed with cervical spondylosis without myelopathy or radiculopathy and given

a referral for a wheeled walker. Tr. 1237.

       On October 16, 2015, Leslie Gibbs, nurse practitioner at NFP, wrote a note stating that

Toennies needed a handicap placard because she was permanently disabled. Tr. 1038.

       On October 20, 2015, Toennies followed up with Dr. Placeway for her right leg pain. Tr.

1128. Overall, her right leg pain had improved but her lower back pain had increased. Tr. 1128.

She denied neck pain or radicular symptoms in her upper extremities. Tr. 1128. She could move

her knee without significant pain. Tr. 1128. When on her feet for long periods, she had some

burning pain in her right thigh. Tr. 1128. She was taking gabapentin and ibuprofen as needed,

with decent relief of pain. Tr. 1128. Upon exam, her gait was narrow-based, mildly antalgic,

and she had mild difficulty with balancing during the tandem gait. Tr. 1128. She had decreased

sensation of the right lower extremity and diffusely bilateral hyperreflexic lower extremities. Tr.




                                                13
1130. Dr. Placeway diagnosed her with low back pain with L4, L5 radicular symptoms and

cervical spondylosis. Tr. 1131. He continued her gabapentin and prescribed a Medrol dose

pack, a lumbar MRI, and physical therapy. Tr. 1132.

       An MRI of Toennies’ lumbar spine showed accentuation of the lumbar lordosis and mild

spondylotic changes, including mild facet arthropathy at L4-5 and L5-S1. Tr. 1188.

       On November 3, 2015, Toennies began physical therapy for her low back and leg pain.

Tr. 1114. Her pain was 6/10, worse with prolonged walking and better with medication. Tr.

1117. Her gait was slow and she used a straight cane. Tr. 1118.

       On November 9, 2015, Toennies went to NFP complaining of left-sided neck pain. Tr.

1213. Upon exam, she had a tender, red nodule on the left side of her neck and walked bent over

with a cane. Tr. 1214. She was diagnosed with cervical spondylosis without myelopathy and

prescribed a muscle relaxer and a wheeled walker. Tr. 1214.

       On November 10, 2015, Toennies followed up with Dr. Placeway for her low back pain,

complaining of right leg pain. Tr. 1109. She reported 100% relief of back and leg pain while

taking the steroids, and then her pain returned. Tr. 1109. Her thigh pain was 25% improved

since her last visit. Tr. 1109. She had no neck pain. Tr. 1109. Upon exam, she used a straight

cane to ambulate and her gait was narrow based, mildly antalgic, and she had mild difficulty with

balance during tandem gait. Tr. 1111. Dr. Placeway diagnosed mild lumbar spondylosis, right

medial hamstring pain (potential strain), and cervical spondylosis. Tr. 1113. Toennies declined

injections or a surgical evaluation. Tr. 1113.

       On December 8, 2015, Toennies had a follow up visit Dr. Placeway and complained of

continued right knee and hamstring pain, 4/10. Tr. 1076. She was using a four wheeled walker

with a seat. Tr. 1077. Upon exam, her gait was narrow based and mildly antalgic. Tr. 1079.




                                                 14
Dr. Placeway advised Toennies to continue physical therapy, schedule an MRI of her right

knee/hamstring, and schedule lumbar facet medial branch blocks. Tr. 1080.

       On December 9, 2015, Toennies presented to her physical therapy appointment using her

wheeled walker and the therapist observed that she seemed more stable than when using a

straight cane. Tr. 1074.

       On December 14, 2015, an MRI of Toennies’ right femur revealed a 2cm ganglion cyst at

the superomedial aspect of the popliteal fossa. Tr. 1186. An MRI of her right knee showed a

baker’s cyst, the ganglion cyst in the popliteal fossa, and chrondomalacia involving the medial

patellar facet and, to a lesser degree, the medial femoral articular cartilage. Tr. 1183.

       On January 12, 2016, Toennies reported to her physical therapist that she was doing

much better after a lumbar injection a few weeks prior and she no longer needed physical

therapy. Tr. 1421. She stated that she no longer needed a cane or a walker. Tr. 1422. She was

walking with normal walking speed and had full range of lumbar motion and good strength in

her right leg. Tr. 1422. The therapist concurred that she was markedly better. Tr. 1422.

       On April 11, 2016, Toennies saw Dr. Placeway for a follow up visit complaining of pain

in her right leg, low back, and left knee. Tr. 1435. She was taking gabapentin three times a day

and ibuprofen as needed, a couple times a week. Tr. 1435. She was not using the rolling walker

anymore and instead used a cane. Tr. 1435. Upon exam, she had full motor strength, intact

sensation, and her gait was narrow based and non-antalgic. Tr. 1437. She reported significant

pain resolution following her lumbar block and was told to stretch and use heat as needed. Tr.

1439. Dr. Placeway stated that her right leg MRI was negative, “only showed ganglion cyst,”

and had “resolved.” Tr. 1439. There was unclear etiology for her left knee pain, it was not

painful that day, and it was likely tendonitis. Tr. 1439.




                                                 15
       In late May 2016, Toennies had a central slip repair performed on her left small finger.

Tr. 1430. She had a follow up on June 2 and was sent to occupational therapy for a relative

flexion splint “and early range of motion.” Tr. 1430-1431. She was instructed to wear the splint

at all times and perform home exercises. Tr. 1414. On June 8, Toennies reported that she had

not been wearing the splint much in the last three days and that she does better without it. Tr.

1411. She returned to plastic surgery on July 21 and was noted to have a mild flexion

contracture and decreased composite fist in the setting of the slip repair. Tr. 1561. She was

instructed on exercises and was to follow up in six weeks. Tr. 1561.

       On July 25, 2016, Toennies saw Dr. Gelles with complaints of right low back pain. Tr.

1558. She stated the onset was one year ago when she fell on it, at which time she developed

bruising and a lump, which had resolved. Tr. 1558. The pain was intermittent when carrying

things or pressing on it. Tr. 1558. It had never been bad enough to take medication. Tr. 1558.

Upon exam, she had slightly limited flexion but otherwise a normal range of motion and normal

lower extremity strength and reflexes. Tr. 1560. Dr. Gelles diagnosed right sided low back pain

without sciatica. Tr. 1560. Dr. Gelles remarked, “reassured—she was mostly worried that she

injured herself during fall 1 year ago.” Tr. 1560. Toennies did not feel that the pain was

significant enough to take anything for it. Tr. 1560.

       On September 19, 2016, Toennies saw Dr. Placeway for a follow up visit. Tr. 1541.

Toennies reported consistent low right side back pain for the last year after a fall at a concert.

Tr. 1541. She was taking gabapentin 2-3 times a day and ibuprofen once a day, which decreased

her pain quite a bit. Tr. 1541. She currently had minimal pain. Tr. 1541. Upon exam, her gait

was narrow based and non-antalgic. Tr. 1543. Dr. Placeway diagnosed low back pain, refilled

her medication, advised daily stretching, and applying heat as needed. Tr. 1545.




                                                 16
        On November 1, 2016, Toennies had a right L4-5 and L5-S1 facet joint steroid injection.

Tr. 1601.

       On November 21, 2016, Toennies saw Dr. Placeway and reported a reduction in pain

following her injection, although she felt pain traveling down her right thigh. Tr. 1595. Upon

exam, she had a narrow-based gait and a positive hip impingement sign. Tr. 1598. She was

advised to use heat or ice on her thigh, consider hip imaging if her pain did not improve, and to

continue her medications and add a muscle relaxant. Tr. 1598.

       On November 27, 2016, Toennies returned to plastic surgery for a follow up of her left

small finger. Tr. 1599. She had no complaints about the use of her hand, no limitations, and no

pain. Tr. 1599. She had a 20 degree total arc of motion loss of her finger. Tr. 1599.

       On January 16, 2017, Toennies returned to Dr. Placeway for a follow up of her right hip

and low back pain. Tr. 1609. She was taking the muscle relaxer Robaxin daily, which improved

her low back pain and her ability to ambulate. Tr. 1609. Her pain was achy and intermittent.

Tr. 1609. She had not been using heat or doing stretching exercises. Tr. 1609. She had fallen

the month before and landed on her left buttock. Tr. 1609. She still had mild pain in her buttock

but it was much improved. Tr. 1609. Her physical exam findings were unremarkable. Tr. 1612.

Dr. Placeway recommended Toennies use heat and stretching daily on her hip, try to wean off

Robaxin and stop it entirely, and ordered a pelvic-ray. Tr. 1612.

       On May 15, 2017, Toennies saw Dr. Placeway for complaints of shoulder girdle pain. Tr.

1655. Upon exam, she had full strength in her bilateral upper extremities, intact sensation, was

hyper-reflexive, had a narrow-based gait, and positive tests showing shoulder impingement. Tr.

1658. Dr. Placeway ordered a left shoulder x-ray, ibuprofen as needed, shoulder stretching and

exercises, and physical therapy. Tr. 1558. X-rays showed findings consistent with rotator cuff




                                                17
tendinopathy. Tr. 1662.

       On May 22, 2017, Toennies went to the emergency room at MetroHealth complaining of

left shoulder pain that was radiating down her left arm for the past few days. Tr. 1664. Upon

exam, she had a normal gait, normal range of motion, 5/5 strength in her upper extremities and a

strong hand grasp. Tr. 1665. She was diagnosed with left shoulder tendinopathy. Tr. 1666.

       On June 7, 2017, Toennies started physical therapy for a “left rotator cuff tear

arthropathy.” Tr. 1682. On July 10, she had improved: she had no complaints of pain at the start

of her visit and improved shoulder range of motion. Tr. 1708.

       C. Medical Opinion Evidence

               1. Treating Source

       Mental: On June 1, 2016, Toennies’s counselor at NFP, Bruce Catalano, LISW,

completed a mental medical source statement on behalf of Toennies. Tr. 1336-1337. Catalano

opined that Toennies had a rare ability to function independently without redirection and to

understand, remember, and carryout complex job instructions. Tr. 1336-1337. She could

frequently understand, remember and carryout simple job instructions. Tr. 1337. She had been

diagnosed with major depressive disorder and PTSD and had a lack of coping skills

interpersonally and internally. Tr. 1337. The next day, Richard Hill, M.D., Ph.D., co-signed the

form. Tr. 1337.

       On August 8, 2017, Lindsey Kershaw, CNP, from Resource Recovery, completed a

mental medical source statement that was divided into four headings. Tr. 1792-1793. Under the

heading “Interacting with others,” Kershaw opined that Toennies had a marked inability to

handle conflict with others; understand and respond to social cues (physical, verbal, emotional);

respond to requests, suggestions, criticism, correction and challenges; and keep social




                                                18
interactions free of excessive irritability, sensitivity, argumentativeness or suspiciousness. Tr.

1792-1793. She opined that Toennies had either no, mild, or moderate limitations in the three

remaining areas: understanding and applying information, adapting and managing oneself, and

maintaining concentration, persistence, and pace for tasks. Tr. 1792-1793.

       Physical: On November 11, 2016, Dr. Placeway completed a physical medical source

statement on behalf of Toennies. Tr. 1577-1578. He opined that Toennies was limited to a range

of sedentary exertional activity (lifting/carrying less than 10 pounds frequently and 10-20 pounds

occasionally; standing/walking 2 hours, 33 minutes without interruption; sitting 4-6 hours, 30-40

minutes without interruption), could rarely perform postural maneuvers, could occasionally use

upper extremities for manipulative functions, would need to alternate positions throughout the

day, and would require unscheduled breaks for up to 30 minutes each day. Tr. 1577-1578. Her

pain was moderate and would interfere with her concentrate, take her off task, and cause

absenteeism. Tr. 1578.

               2. Consultative Examiner

       Mental: On February 24, 2015, Toennies saw psychologist Richard N. Davis for a

psychiatric consultative examination. Tr. 861-868. Dr. Davis opined that Toennies was limited

in her ability to perform anything but very simple tasks, she apparently dealt appropriately with

supervisors and co-workers in her prior work settings, and she did “not appear to be in any

condition at this point in her life to deal with much stress or pressure.” Tr. 866. He diagnosed

her with major depressive disorder, recurrent, severe; alcohol use disorder, moderate to severe;

PTSD; panic disorder; and dependent personality disorder. Tr. 866-867. He observed that she

was somewhat restricted in her daily activities and she was able to take care of her personal

needs. Tr. 867.




                                                 19
       On June 16 and 23, 2016, Toenies underwent a psychological assessment with Erika

Staneft, Psy.D. Tr. 1387-1393. She was given the Weschler Adult Intelligence Scale, 4th

edition, and achieved a full scale IQ of 66, which is in the extremely low range. Tr. 1389. Dr.

Staneft, however, stated that the score should be interpreted with caution due to the fact that

Toennies had a limited education; she had performed better on non-verbal tasks then verbal

tasks; and, because her left, dominant hand was in a cast from a recent surgery, it may have

impacted her non-verbal and processing speed tasks. Tr. 1389. Regarding her testing in adaptive

functioning, which Dr. Staneft again advised should be interpreted with caution due to the fact it

was based on Toennies’ self-reporting, Toennies was found to have receptive communication

skills similar to a child of 7 years/5 month; written communication skills equal to a child of 6

years/1 month; personal daily living skills equal to a child of 7 years/5 months; community daily

living skills similar to a child of 9 years/8 months; interpersonal skills of a child of 4 years/8

months; coping skills of a child of 7 years/1 month; and play and leisure time skills of a child of

2 years/7 months. Tr. 1390-1391. Dr. Staneft diagnosed Toennies with a mild intellectual

disability, PTSD, alcohol dependence in early remission, and a provisional borderline personality

disorder. Tr. 1392. She opined that Toennies would benefit from enrolling in developmental

disability services, an adult day program, a group home, and having a payee. Tr. 1393.

       Physical: On July 6, 2016, Toennies underwent a one-time physical capacity evaluation

with physical therapist James McDonald, PT, DPT. Tr. 1396, 1645. McDonald explained that

the evaluation was “designed to assist physician in making recommendations regarding client’s

application for disability.” Tr. 1645. McDonald opined that Toennies was limited to sedentary

exertional activity. Tr. 1396. She could perform part time work, sitting for up to 4 hours and 12

minutes and standing for up to 2 hours and 26 minutes. Tr. 1396. She could lift between 10 and




                                                  20
15 pounds and frequently reach, occasionally perform simple grasping, fine or gross

coordination, bend, kneel, crawl, and climb stairs, and must avoid firm grasping and static

balance. Tr. 1396. He opined that Toennies provided consistent effort during the evaluation and

that her pain ratings “could have been considered a limiting factor during functional testing.” Tr.

1398.

        D. Testimonial Evidence

                 1. Toennies’ Testimony3

        Toennies was represented by counsel and testified at the administrative hearings.

        November 10, 2016 hearing: Regarding her knee problem, Toennies testified that it first

occurred in 2003 but that she never got it checked. Tr. 307. She had gotten a cane in 2015 due

to knee and low back pain. Tr. 307-308. She recounted her last job as a cashier at K-Mart. Tr.

323. She left that job because she was in an abusive relationship and would come to work with

black eyes and could not handle customers staring at her. Tr. 324. She left her cashier job at

Save-A-Lot because of anxiety and depression; she could not deal with the customers. Tr. 324.

When asked if she could perform a cashiering job currently, Toennies stated, “not as good as I

used to.” Tr. 325. She explained that she cannot focus or be around 10 or more people and

likened the feeling to claustrophobia. Tr. 325. When asked if she could be on her feet all the

time, Toennies stated that she would still have to sit at the register on a stool, as she had

previously done when she performed her cashiering work. Tr. 326, 319. She could only stand

for 2 hours and could lift about 10 pounds. Tr. 327.




3
  There were three hearings in this case and only the third was before the ALJ who decided Toennies’ case. At the
first hearing, the prior ALJ primarily went over the medical record with counsel. Tr. 336-363. The Court, therefore,
does not include a summary of the first hearing testimony.


                                                        21
        August 22, 2017 hearing: Toennies testified that she lived in a house with her adult son

and his father, her ex. Tr. 249-250. She helps out with chores such as vacuuming. Tr. 249, 250.

She does not cook; she can’t. Tr. 249. She is not able to get herself a bowl of cereal or make

herself a sandwich; her son does that. Tr. 250. If she is hungry while he is at work, she waits for

him to get home. Tr. 250. She does not do laundry and she cannot drive and has never driven.

Tr. 250. If she needs to go someplace she takes the bus. Tr. 251. Her hobby is walking. Tr.

251. She does not take walks for exercise and does not do any kind of exercise. Tr. 251. She

sees her sister about once a week and speaks to her on the telephone. Tr. 251. She has no

friends that she keeps in touch with. Tr. 251.

       Toennies described her past work. At Save-A-Lot she was on her feet the whole time as

a cashier and doing some work stocking; the heaviest she lifted was a 5-pound bag of potatoes.

Tr. 252. She worked about six hours, three days a week, for about a year. Tr. 253. Prior to that

she worked as a cashier at K-Mart for five years. Tr. 253. She worked seven hours a day up to

five days a week. Tr. 254. She was standing most of the time she worked and the most she had

to lift was five pounds. Tr. 254.

       Toennies has a cell phone and uses it to call her sister when she needs to get calmed

down. Tr. 255. She rarely texts or uses Facebook. Tr. 255. She does not watch television or

listen to music because she can’t focus enough. Tr. 255. She does not read anything because her

eyesight is bad. Tr. 255. She goes to places outside the house, such as the grocery store. Tr.

256. If she was to do something fun for herself, she would walk somewhere. Tr. 256. When she

walks she has no destination. Tr. 256.

       When asked what her biggest problem was that kept her from working on a full time

basis, physically or mentally, Toennies answered, “My mental health.” Tr. 257. She stated, “I’m




                                                 22
hearing voices that I’m not answering now.” Tr. 257. She had been hearing voices for six

months. Tr. 257. She is treated for this by taking Abilify, which makes a difference with the

voices and calms them. Tr. 257. She also takes other medication for her mental health, which

has helped her. Tr. 257. She is not hearing the voices very often and she needs the gabapentin,

which she takes for anxiety. Tr. 258. She experiences anxiety about once a week. Tr. 258. The

cause of her anxiety is her household, usually her son yelling at her because she cannot do

anything right. Tr. 258. Her depression is not really an issue for her anymore. Tr. 259. She

takes Paxil and it helps her about ¾ of the time. Tr. 259. When it is not helping her, she just sits

there and does nothing and tries to think of things to do. Tr. 259.

       Toennies stated that she has been sober since March 21, 2016, seventeen months ago. Tr.

259. To achieve sobriety, Toennies just picked up the phone to call for help and went to a

women’s center. Tr. 259. Her sobriety has made a difference with her mental health and other

issues. Tr. 260. Now she is able to go and do things that she wasn’t able to do when she was

drinking, such as walking and talking to people. Tr. 260. Drinking kept her away from being

able to have friends. Tr. 260. Walking helps her feel better energy-wise. Tr. 260. Physically, at

this point, Toennies feels “blah.” Tr. 260. She doesn’t feel like she has any feelings; she is

empty. Tr. 261. She believes it is related to her depression and that she is still having some

depression. Tr. 261. She has difficulty comprehending things. Tr. 267. She has to have people

repeat things or explain them to her; this has been happening for “a little while now.” Tr. 267.

       Toennies also stated that her sobriety has not helped her conditions and that they have

stayed the same. Tr. 268. It has helped her get out more. Tr. 268. When asked if she had

difficulty riding the bus, Toennies stated that she has to sit in the front because there are too

many people. Tr. 268-269. She explained that five people were too many. Tr. 269. She goes to




                                                  23
AA meetings three to five times a week. Tr. 269. She goes to the lead meetings, rather than the

discussion meetings, “because ... I can’t comprehend.” Tr. 269. She prefers not to discuss with

other people because she feels like she would be stupid. Tr. 269. She has made friends in the

meetings. Tr. 269. She has a book of names and phone numbers. Tr. 269. She calls them a lot

but does not get together with them outside the meetings. Tr. 269.

        When asked to describe a bad day, Toennies stated that she gets anxiety from her son and

has to go for a walk. Tr. 261. A good day is when her sister calls and asks her to go out for a

walk and gets Toennies out of the house; otherwise she is just sitting there. Tr. 262. Her sister

lives about three miles away and they are pretty close. Tr. 262.

        When asked about her back injections, Toennies stated that the last time she had an

injection was December 2016, about eight months ago. Tr. 263. It helped her back. Tr. 263.

Then the doctor moved to a new office farther away, and when she saw the doctor who replaced

him at the original office she had a “mini stroke or something because I don’t remember

anything.” Tr. 263. The injection she had in December 2016 lasted “only like a month.” Tr.

264. She had physical therapy for her left shoulder and is still doing the exercises at home. Tr.

264-265. They don’t really help, however, and her shoulder is “still killing me.” Tr. 264. She

has tendonitis in it and the pain goes all the way down her arm into her hand and impacts her

strength. Tr. 265. She thinks she could lift five pounds. Tr. 265. She tries not to lift anything

with her left hand. Tr. 265. She has trouble reaching behind but she can reach up and forward.

Tr. 265-266. Her grasping strength is also affected but she does not have trouble using her

fingers. Tr. 266. She has numbness in her fingers. Tr. 266. All they can give her is Tylenol for

it. Tr. 266.

               2. Vocational Expert’s Testimony




                                                24
       A Vocational Expert (“VE”) also testified at the August 2017 hearing. Tr. 271-276. The

ALJ discussed with the VE Toennies’ past work as a cashier-checker. Tr. 271. The ALJ asked

the VE to determine whether a hypothetical individual of Toennies’ age, education and work

experience could perform her past work or any other work if that person had the limitations

assessed in the ALJ’s RFC determination, and the VE answered that such an individual could not

perform her past work but could perform other jobs in the national economy such as merchandise

marker, cashier II, and housekeeping cleaner. Tr. 272-273.

                                   III. Standard for Disability

       Under the Act, 42 U.S.C. § 423(a), eligibility for benefit payments depends on the

existence of a disability. “Disability” is defined as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Furthermore:

       [A]n individual shall be determined to be under a disability only if his physical or
       mental impairment or impairments are of such severity that he is not only unable to
       do his previous work but cannot, considering his age, education, and work
       experience, engage in any other kind of substantial gainful work which exists in the
       national economy . . . .

42 U.S.C. § 423(d)(2).

        In making a determination as to disability under this definition, an ALJ is required to

follow a five-step sequential analysis set out in agency regulations. The five steps can be

summarized as follows:

       1.      If claimant is doing substantial gainful activity, he is not disabled.

       2.      If claimant is not doing substantial gainful activity, his impairment must
               be severe before he can be found to be disabled.

       3.      If claimant is not doing substantial gainful activity, is suffering from a



                                                 25
                 severe impairment that has lasted or is expected to last for a continuous
                 period of at least twelve months, and his impairment meets or equals a listed
                 impairment, claimant is presumed disabled without further inquiry.

        4.       If the impairment does not meet or equal a listed impairment, the ALJ must
                 assess the claimant’s residual functional capacity and use it to determine if
                 claimant’s impairment prevents him from doing past relevant work. If
                 claimant’s impairment does not prevent him from doing his past relevant
                 work, he is not disabled.

        5.       If claimant is unable to perform past relevant work, he is not disabled if,
                 based on his vocational factors and residual functional capacity, he is
                 capable of performing other work that exists in significant numbers in the
                 national economy.

20 C.F.R. §§ 404.1520, 416.920;4 see also Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987).

Under this sequential analysis, the claimant has the burden of proof at Steps One through Four.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997). The burden shifts to the

Commissioner at Step Five to establish whether the claimant has the vocational factors to

perform work available in the national economy. Id.

                                           IV. The ALJ’s Decision

     In her September 25, 2017, decision, the ALJ made the following findings:

     1. The claimant meets the insured status requirements of the Social Security Act through
        June 30, 2015. Tr. 14.

     2. The claimant has not engaged in substantial gainful activity since June 5, 2014, the
        amended alleged onset date. Tr. 14.

     3. The claimant has the following severe impairments: osteoarthritis of the cervical spine;
        lumbar facet arthropathy; right knee patella tendonitis; left rotator cuff arthropathy; left
        small finger extension tendon repair; affective disorder (major depressive disorder);
        anxiety disorder (post-traumatic stress disorder, panic disorder); personality disorder
        (dependent personality disorder, unspecified borderline personality disorder); borderline


4
  The DIB and SSI regulations cited herein are generally identical. Accordingly, for convenience, further citations
to the DIB and SSI regulations regarding disability determinations will be made to the DIB regulations found at 20
C.F.R. § 404.1501 et seq. The analogous SSI regulations are found at 20 C.F.R. § 416.901 et seq., corresponding to
the last two digits of the DIB cite (i.e., 20 C.F.R. § 404.1520 corresponds to 20 C.F.R. § 416.920).



                                                        26
    intellectual functioning and substance addiction disorder (alcohol use disorder, cannabis
    use unspecified in sustained remission). Tr. 14.

4. The claimant does not have an impairment or combination of impairments that meets or
   medically equals the severity of one of the listed impairments in 20 CFR Part 404,
   Subpart P, Appendix 1. Tr. 14.

5. The claimant has the residual functional capacity to perform light work as defined in 20
   CFR 404.1567(b) and 416.967(b) except for the following limitations. The claimant can
   lift and carry 20 pounds occasionally and 10 pounds frequently. The claimant can stand
   and walk six hours of an eight-hour workday, and can sit for six hours of an eight-hour
   workday. The claimant can perform unlimited pushing and pulling, other than shown
   for lifting and carrying. The claimant can occasionally climb ramps and stairs, but never
   climb ladders, ropes, or scaffolds. The claimant can occasionally stoop, kneel, crouch,
   and crawl. The claimant can perform occasional reaching with the left upper extremity,
   and frequent handling and fingering with the left upper extremity. The claimant can
   perform simple, routine tasks (unskilled work) with infrequent changes and with no fast
   pace or high production quotas. The claimant can engage in superficial interaction with
   others (meaning of short duration and for a specific purpose) and can perform low-stress
   work meaning no arbitration, negotiation, responsibility for the safety of others, or
   supervisory responsibility. Tr. 17.

6. The claimant is unable to perform any past relevant work. Tr. 24.

7. The claimant was born in 1968 and was 45 years old, which is defined as a younger
   individual age 18-49, on the alleged disability onset date. Tr. 24.

8. The claimant has a limited education and is able to communicate in English. Tr. 24.

9. Transferability of job skills is not material to the determination of disability because
   using the Medical-Vocational Rules as a framework supports a finding that the claimant
   is “not disabled,” whether or not the claimant has transferable job skills. Tr. 24.

10. Considering the claimant’s age, education, work experience, and residual functional
    capacity, there are jobs that exist in significant numbers in the national economy that the
    claimant can perform. Tr. 25.

11. The claimant has not been under a disability, as defined in the Social Security Act, from
    June 5, 2014, through the date of this decision. Tr. 25.

                               V. Plaintiff’s Arguments




                                            27
       Toennies challenges the ALJ’s decision on two grounds: the ALJ’s step three

determination with respect to listing 12.04 is not supported by substantial evidence and the ALJ

violated the treating physician rule. Doc. 16-1, pp. 19-26.

                                       VI. Legal Standard

       A reviewing court must affirm the Commissioner’s conclusions absent a determination

that the Commissioner has failed to apply the correct legal standards or has made findings of fact

unsupported by substantial evidence in the record. 42 U.S.C. § 405(g); Wright v. Massanari, 321

F.3d 611, 614 (6th Cir. 2003). “Substantial evidence is more than a scintilla of evidence but less

than a preponderance and is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Besaw v. Sec’y of Health & Human Servs., 966 F.2d 1028,

1030 (6th Cir. 1992) (quoting Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681

(6th Cir. 1989) (per curiam) (citations omitted)). A court “may not try the case de novo, nor

resolve conflicts in evidence, nor decide questions of credibility.” Garner v. Heckler, 745 F.2d

383, 387 (6th Cir. 1984).

                                          VII. Analysis

       A. The ALJ did not err at step three

       Toennies argues that the ALJ erred at step three when she found that Toennies did not

satisfy the paragraph B criteria of 12.04, “Depressive, bipolar and related disorders.” Doc. 16-1,

pp. 23-25. Listing 12.04 requires that a claimant satisfy criteria set forth in paragraphs A and B

or paragraphs A and C. 20 CFR Part 404, Subpart P, Appendix 1. Paragraph A sets forth

diagnoses and Paragraph B sets forth limitations. To satisfy the paragraph B criteria, a claimant

must have

       A mental disorder [that] result[s] in “extreme” limitation of one, or “marked” limitation
       of two, of the four areas of mental functioning.



                                                28
               1. Understand, remember, or apply information (see 12.00E1).
               2. Interact with others (see 12.00E2).
               3. Concentrate, persist, or maintain pace (see 12.00E3).
               4. Adapt or manage oneself (see 12.00E4).

Id. The ALJ found that Toennies had moderate limitations in all four areas. Tr. 15-16.

       Toennies argues that the ALJ erred when she determined that Toennies had only

moderate limitations in the areas of adapting or managing oneself and interacting and relating to

others. Doc. 16-1, p. 26. She asserts that the ALJ narrowly looked at these areas of functioning

and cherry-picked the evidence. Doc. 16-1, p. 26.

       Interacting and relating to others. With respect to interacting and relating to others, the

ALJ explained:

       The historical record demonstrated evidence of extensive past trauma, which treating and
       examining sources have noted to cause some difficulty with trusting others. The claimant
       related much of her current anxiety to specific interpersonal difficulties, including her
       living situation with her ex-partner and her adult son, with evidence of some ongoing
       abuse in that environment. The claimant’s testimony has been that she experiences
       exacerbation of her mental health symptoms when around groups of approximately five
       or more people, which she considers to be a “crowd.” Despite these difficulties, during
       the consultative examination with Dr. Davis in February 2015, the claimant denied
       problems interacting with supervisors and coworkers on past jobs. While she was tearful
       and had delay responding to questions during that exam due to her emotional lability, this
       was noted to be during the claimant’s active alcohol abuse, and more recent observations
       of treating sources since her sobriety date in March 2016 generally have not revealed this
       level of tearfulness or emotionality. The claimant generally interacted in a pleasant,
       cooperative manner with treating sources and was able to comply with directions. The
       claimant described some good relationships, including with her sister, who she spends
       time with often throughout the week. The claimant testified that she does not have
       friends, but she admitted this was due to her past lifestyle of excessive alcohol use.
       Treatment notes suggested she avoided some groups of people to maintain her sobriety
       and to avoid triggers for her alcohol cravings. The claimant was able to go out into the
       public on her own to attend medical appointments and to shop, without any evidence of
       significant exacerbation of her symptoms. Treatment notes identified other social
       activities such as going to cookouts, playing pool, dating, and visiting the zoo. (Exhibit
       30F, p. 25). The claimant could also tolerate being around others sufficiently to take
       public transportation. The claimant related adequately at each hearing held in this
       manner [sic], and was cooperative in answering questions and providing information.

Tr. 15-16.



                                                29
       Toennies points out evidence that she believe supports a finding that she had a marked

limitation in this area: she had visual and auditory hallucinations, including command auditory

hallucinations telling her to injure herself; psychological testing showed she had social skills of a

four-year-old and seven-year-old; she was observed to have scattered, tangential thoughts,

scattered speech, and was unfocused and difficult to follow; and her counselor at Resource

Recovery, Lindsey Kershaw, opined that she had marked limitations in various areas of

interacting with others. Doc. 16-1, p. 25.

       Of the records Toennies cites in support of her having been observed with scattered

thoughts and speech and being unfocused and difficult to follow (Tr. 1234, 1254, 1204, 1468,

1498), all but one (Tr. 1468) are records dated prior to her sobriety date, March 23, 2016. The

ALJ explained that, generally, Toennies’ exam findings after her sobriety date were not as

severe, a finding Toennies does not challenge. The one record Toennies cites that is dated after

her sobriety date (Tr. 1468) does not support Toennies’ argument; this record shows that

Toennies, upon exam, was alert and oriented and had a normal mood and affect.

       As for her psychological test results indicating 4- and 7-year-old functioning, the ALJ,

elsewhere in her decision, commented that the examiner administering the testing, Dr. Staneft,

opined that the results should be interpreted with caution. Tr. 22. The ALJ considered

Toennies’ hallucinations, including her command auditory hallucinations with suicidal ideation,

but accurately remarked that hallucinations were not present throughout the entire period. She

had denied hallucinations during a consultative exam in March 2015 and first presented with

hallucinations in an emergency room visit during an acute period of suicidal ideation and alcohol

withdrawal in June 2015, at which time she improved during her brief inpatient stay and resolved

by her discharge date. She reported command hallucinations in April 2017, during another acute




                                                 30
episode that appeared to be caused by taking Wellbutrin, which she had recently started, and

subsequent treatment notes indicated only intermittent hallucinations, which Toennies stated

were manageable. Tr. 22. This is evidence that supports the ALJ’s findings and Toennies does

not challenge any of these findings.

       Lastly, although Kershaw opined that Toennies had marked limitations in various

abilities interacting with others, she also opined that Toennies had mild or moderate limitations

in other abilities interacting with others. Tr. 1792. The ALJ considered the entirety of

Kershaw’s opinion; she did not, therefore, cherry pick the evidence, as Toennies contends.

Substantial evidence supports the ALJ’s finding that Toennies had a moderate limitation in

interacting and relating to others.

       Adapting or managing oneself. With respect to adapting or managing oneself, the ALJ

explained:

       ...the claimant has experienced a moderate limitation. She reported problems managing
       her mood. She reported a history of difficulty with math skills and inability to mange her
       finances. She also reported some poor motivation for self-care tasks. Objective
       observations demonstrated some poor hygiene and grooming at times, but this appeared
       to correspond more significantly to periods of alcohol use. Recent observations in July
       2017 indicated that she had good grooming and was dressed appropriately for weather.
       (Exhibit 30F, p. 3). The claimant was able to manage her food stamps. The record
       revealed some inconsistency with activities of daily living, but there was also evidence of
       homelessness or moving between the homes of friends or family members that would
       have affected her ability to engage in routine activities. The claimant can perform basic
       household chores including doing laundry, preparing simple meals, cleaning, and yard
       work. Treatment notes demonstrated improvement in her mood and decreased symptoms
       of tearfulness with sobriety and compliance with mental health treatment
       recommendations. Observations of treating sources did not demonstrate any difficulty
       with temper control or excessive irritability.

Tr. 16-17.

       Toennies cites evidence in support of her argument that she had a marked limitation in

this area, but, again, most of her cited records pre-date her sobriety date. Doc. 16-1, p. 25. The




                                                31
ALJ explained that her symptoms improved with sobriety. The only record Toennies cites that

does not predate her sobriety date is a treatment note from June 2016, when she was tearful when

she saw her counselor, Catalano. Tr. 1459-1460. But Toennies was tearful that day because her

son had punched her the night before and she was deciding whether or not to press charges,

having spoken to her sister and the prosecutor, and was also exploring short-term alternative

living situations, such as with her sister or niece, as she currently lived with her son. Tr. 1459.

She also admitted that she had not been taking her medications, something she had admitted at

her prior session with Catalano. Tr. 1459. The ALJ accurately explained that Toennies’

symptoms in this area of functioning were inconsistent due to moving between family members

and that her mood was improved when she was compliant with treatment. In other words, the

medical record cited by Toennies simply provides further support for the ALJ’s finding; it does

not undermine it.

       Finally, Toennies points out that, while sober, she had tried to cut off her fingers, had five

emergency visits, and was admitted to the hospital once for depression, hallucinations, and

suicidal ideation. Doc. 16-1, p. 26 (citing Tr. 199, 210, 1329, 1585, 1615). The ALJ explained,

however, that Toennies’ April 2017 hospital admission (Tr. 1615) was due to symptoms she had

after starting Wellbutrin. Tr. 22. Two treatment notes Toennies cites (Tr. 199, 210) were not in

the record and may not be considered by this Court, as explained, supra. And, in any event, Tr.

199 is another record of her April 2017 hospital stay. When she attempted to cut off her fingers

(Tr. 1329), she had not been taking her medication (Tr. 1464). The ALJ’s determination that

Toennies had moderate limitations in adapting or managing oneself is supported by substantial

evidence.




                                                 32
       In sum, the ALJ’s determination that Toennies does not have a marked impairment in two

of the paragraph B criteria is supported by substantial evidence.

       B. The ALJ did not violate the treating physician rule

       Under the treating physician rule, “[a]n ALJ must give the opinion of a treating source

controlling weight if he finds the opinion well supported by medically acceptable clinical and

laboratory diagnostic techniques and not inconsistent with the other substantial evidence in the

case record.” Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004); 20 C.F.R. §

404.1527(c)(2). If an ALJ decides to give a treating source’s opinion less than controlling

weight, she must give “good reasons” for doing so that are sufficiently specific to make clear to

any subsequent reviewers the weight given to the treating physician’s opinion and the reasons for

that weight. Wilson, 378 F.3d at 544. In deciding the weight given, the ALJ must consider

factors such as the length, nature, and extent of the treatment relationship; specialization of the

physician; the supportability of the opinion; and the consistency of the opinion with the record as

a whole. See 20 C.F.R. § 416.927(c); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 747 (6th

Cir. 2007).

        Toennies argues that the ALJ violated the treating physician rule because she did not

give Dr. Placeway’s opinion controlling weight. Doc. 16-1, p. 20. The ALJ considered Dr.

Placeway’s opinion:

       Similarly [to the little weight given to McDonald’s opinion], the undersigned can give
       little weight to the opinion of Dr. Placeway on November 11, 2016. The pain
       management physician opined the claimant was limited to a range of sedentary exertional
       activity, could rarely perform postural maneuvers, could occasionally use upper
       extremities for manipulative functions, would need to shift between positions throughout
       the day, and would require unscheduled breaks for one-half hour each day. (Exhibit 23F).
       This treating source opinion is not entitled to controlling weight, for several reasons. Dr.
       Placeway based this medical source statement on the findings and opinion of the
       functional capacity evaluation performed by Mr. McDonald, advancing almost identical
       limitations as those set forth during the one-time evaluation. It appears Dr. Placeway did



                                                 33
       not consider his own findings of improvement in the claimant’s physical functioning
       demonstrated throughout this period, including the claimant’s reports after a medial
       branch injection in November 2015, which provided relief for several months such that
       she denied needing further physical therapy and indicated she no longer used an assistive
       device in January 2016. While subsequent records demonstrated a return of some of this
       pain in late 2016 around the time Dr. Placeway issued this checklist opinion, he observed
       that her pain was under good control with Neurontin and Robaxin, and he ordered
       another lumbar facet injection in November 2016, which again provided relief. Further,
       both Mr. McDonald’s and Dr. Placeway’s opinions are inconsistent with the claimant’s
       own allegations, which admit that her disability is primarily mental in nature. At the
       consultative examination with Dr. Davis in March 2015, she reported that there was
       “nothing wrong with her physically” and she had not been in the hospital for any physical
       problems, nor did she have any medical treatment scheduled. (Exhibit 3F, p. 4).

Tr. 20-21. Toennies asserts that this analysis fails to follow the presumed deference standard by

considering evidence that is consistent and supportive. Doc. 16-1, p. 21. The undersigned

disagrees; the ALJ explained why she did not find Dr. Placeway’s opinion consistent with and

supported by other evidence in the record and, therefore, not entitled to controlling weight.

Wilson, 378 F.3d at 544.

       Next, Toennies contends that the ALJ failed to give good reasons for the weight she gave

to Dr. Placeway’s opinion. Doc. 16-1, p. 21. She criticizes the ALJ for reasoning that Dr.

Placeway’s opinion was based on McDonald’s opinion when Dr. Placeway provided the basis for

his assessed limitations in his opinion: imaging results and exam findings. Doc. 16-1, p. 21. But

Dr. Placeway’s apparent reliance upon McDonald’s opinion was not the only reason the ALJ

gave for assigning little weight to Dr. Placeway’s opinion. The ALJ also found fault with Dr.

Placeway’s opinion because he did not take into account his own findings that Toennies

improved significantly with treatment. Moreover, the ALJ had previously recounted that

Toennies’ diagnostic imaging showed only mild to moderate findings, physical examinations

throughout the period were relatively unremarkable, and Toennies regularly reported significant

improvement with medication and injections. Tr. 18-19.




                                                34
       Toennies argues that Dr. Placeway expressly stated in his opinion that Toennies’ positive

response to medial branch blocks was a finding that supported his assessment. Doc. 16-1, p. 22.

Therefore, she asserts, Dr. Placeway did take into account Toennies’ positive response to

injections in his opinion, contrary to the ALJ’s assertion. Doc. 16-1, p. 22. But, as the ALJ

explained, Toennies’ positive response to her treatment was such that she no longer needed

physical therapy, no longer needed an assistive device, and had significant relief from her

symptoms. Tr. 19, 20. Her pain returned, but her injections provided relief and she had them

one year apart; in the interim, her medication controlled her symptoms. Tr. 20. In short, her

response to treatment should have supported less, not more, restrictive limitations.

       Finally, Toennies submits that the ALJ was misled by Toennies’ statements made during

a mental health consultative examination in March 2015, in which she stated that her disability is

primarily mental in nature. Doc. 16-1, p. 22. She asserts that her knee, back, thigh and cervical

pain developed after this examination and points to diagnostic imaging performed in October and

December 2015. Doc. 16-1, p. 22. However, the ALJ explained that Toennies’ diagnostic

imaging showed mild to moderate degenerative changes and commented that Toennies had

testified at her hearing in August 2017 that her disability was primarily mental in nature. Tr. 18.

She commented that Toennies had testified that she walked for exercise and transportation. Tr.

20. She also did household chores and yardwork, played pool, visited the zoo, and socialized.

Tr. 20. Toennies does not challenge these findings by the ALJ. The ALJ’s characterization of

Toennies’ statements that her disability is primarily mental in nature is accurate and supported by

substantial evidence. The ALJ’s decision, therefore, must be affirmed. Jones v. Comm’r of Soc.

Sec., 336 F.3d 469, 477 (6th Cir. 2003) (the Commissioner’s decision is upheld so long as

substantial evidence supports the ALJ’s conclusion).




                                                35
                                    VIII. Conclusion

      For the reasons set forth herein, the Commissioner’s decision is AFFIRMED.



      IT IS SO ORDERED.




                                                 /s/ Kathleen B. Burke
Dated: March 25, 2019                           ____________________________________
                                                Kathleen B. Burke
                                                United States Magistrate Judge




                                           36
